                                           Case 3:18-cv-07280-SK Document 48 Filed 09/24/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CASSAR INDUSTRIES, INC.,                           Case No. 18-cv-07280-SK
                                   8                     Plaintiff,
                                                                                            ORDER REGARDING DISCOVERY
                                   9               v.                                       DISPUTES AND TIMING OF
                                                                                            DEPOSITIONS
                                  10     HORIZON GLOBAL AMERICAS, INC., et
                                         al.,
                                  11                                                        Regarding Docket Nos. 46, 47
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties have submitted a joint letter brief regarding several disputes that have arisen as

                                  14   they strive to complete fact discovery. (Dkt. 46.) The fact discovery cutoff in this case was

                                  15   September 13, 2019. (Dkt. 37.) Plaintiff either objects to producing or has yet to produce

                                  16   discovery materials in six categories. The Court is not convinced that Plaintiff has set forth a

                                  17   sufficient basis for withholding any of the discovery Defendants seek. The parties also seek to

                                  18   reschedule the 30(b)(6) and individual depositions of Simon Cassar (Dkt. 47), which the Court has

                                  19   ruled may occur after the fact discovery cutoff (Dkt. 42). The Court addresses each issue below.

                                  20          1.        Document Production in General.

                                  21          Defendants contend that Plaintiff still has not produced relevant documents. Plaintiff

                                  22   responds that production has been slow due to the small scale of its corporate operations. The

                                  23   Court ORDERS Plaintiff to produce within two (2) business days of this Order all of the

                                  24   documents that are responsive to Defendants’ First Set of Requests for Production and all

                                  25   documents incorporated by reference in its other discovery responses.

                                  26          2.        Answers to Interrogatories 1, 2; Requests for Production 5, 11, 16.

                                  27          These interrogatories and requests for production seek information relevant to the validity

                                  28   of the trademark at issue. Defendants argue this information is relevant because it could bear on
                                             Case 3:18-cv-07280-SK Document 48 Filed 09/24/19 Page 2 of 3




                                   1   the strength of the trademark, Plaintiff’s entitlement to incontestability, and a potential defense

                                   2   against validity or incontestability. Plaintiff contends that because its trademark has become

                                   3   incontestable, the requested information is not relevant. The Court agrees with Defendants’ theory

                                   4   of relevance and ORDERS that Plaintiff answer interrogatories 1 and 2 and respond to requests for

                                   5   production 5, 11, and 16 within two (2) business days of this Order.

                                   6           3.     Answers to Interrogatories 3, 4.

                                   7           These interrogatories seek information regarding the revenue and profits Plaintiff earned

                                   8   associated with the trademark at issue. Plaintiff formerly objected to production due to concerns

                                   9   about confidentiality. The Court entered a stipulated protective order on September 12, 2019.

                                  10   (Dkt. 45.) Defendants contend that Plaintiff still has not produced the information; Plaintiff

                                  11   responds that it is currently compiling the data and hopes to produce it shortly. The Court

                                  12   ORDERS Plaintiff to answer Interrogatories 3 and 4 within two (2) business days of this Order.
Northern District of California
 United States District Court




                                  13           4.     Requests for Production 2-4, 17-24, 31-32.

                                  14           These requests for production seek sales and financial records. Plaintiff objects to the

                                  15   chronological sweep of the requests, arguing that Defendants erroneously seek 19 years’ worth of

                                  16   records because the whole period of the trademark’s use is not relevant, particularly as the

                                  17   contestability of the trademark is not at issue. For the reasons stated above in issue two, and

                                  18   because the Court considers that the full financial records pertaining to the trademark’s use are

                                  19   generally relevant, the Court ORDERS Plaintiff to respond to Requests for Production 2-4, 17-24,

                                  20   and 31-32 within two (2) business days of this Order.

                                  21           5.     Request for Production 9.

                                  22           This request for production seeks information relevant to Plaintiff’s standing. Plaintiff

                                  23   argues that because its trademark has become incontestable, documents pertinent to its ownership

                                  24   of the trademark are irrelevant. Defendants argue that Plaintiff’s standing to assert incontestability

                                  25   is a distinct issue from incontestability itself, and the relevant ownership documents might also

                                  26   bear on potential defenses. The Court agrees with Defendants and ORDERS Plaintiff to respond

                                  27   to Request for Production 9 within two (2) business days of this Order.

                                  28   ///
                                                                                          2
                                           Case 3:18-cv-07280-SK Document 48 Filed 09/24/19 Page 3 of 3




                                   1          6.      Requests for Production 14, 15, 29.

                                   2          These requests for production seek information relevant to valuation, damages, and the

                                   3   strength of the trademark. Plaintiff contends that the scope of these requests is overbroad because

                                   4   it spans the full 19 years since the trademark began to be in use. Defendants argue that the entirety

                                   5   of the trademark’s history of use is relevant. The Court again agrees with Defendants and

                                   6   ORDERS that Plaintiff respond to Requests for Production 14, 15, and 29 within two (2) business

                                   7   days of this Order.

                                   8          7.      Timing of Depositions.

                                   9          Because fact discovery remains incomplete, the Court recognizes that it may be impossible

                                  10   for Defendants’ counsel to adequately prepare for the currently scheduled individual and Rule

                                  11   30(b)(6) depositions of Simon Cassar, which the Court has ordered may occur after the fact

                                  12   discovery deadline. Accordingly, the parties may postpone the depositions of Cassar to a mutually
Northern District of California
 United States District Court




                                  13   agreeable time after Plaintiff has completed its full production, allowing time for Defendants’

                                  14   counsel to review the information produced in advance of the depositions. However, the

                                  15   depositions of Cassar may take place no later than October 11, 2019.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 24, 2019

                                  18                                                   ______________________________________
                                                                                       SALLIE KIM
                                  19                                                   United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
